PAYMENT GUARANTY

(Construction Loan)

        THIS PAYMENT GUARANTY (“Guaranty”) made as of April 6, 2005, by
WELLSFORD REAL PROPERTIES, INC., a Maryland corporation (“Guarantor”), to and
for the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking association,
its successors and assigns (“Lender”).


R E C I T A L S

A.     On the date hereof, Gold Peak at Palomino Park LLC, a Colorado limited
liability company (“Borrower”), and Lender entered into that certain
Construction Loan Agreement (“Loan Agreement”) whereby Lender agreed to make a
secured revolving construction loan (the “Loan”) available to Borrower in a
principal amount not to exceed the sum of Twenty Million Dollars
($20,000,000.00), to finance the development and construction of a 259-unit
condominium project consisting of thirty-nine (39) two (2) story buildings with
attached garages and surface parking for seven hundred twenty-three (723) cars
located in Highlands Ranch, Douglas County, Colorado more particularly described
therein (the “Project”). Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

B.     In connection with the Loan, Borrower has executed and delivered a
promissory note (the “Note”) in favor of Lender of even date herewith in the
amount of the Loan, payment of which is secured by (i) a Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing (Construction Loan)
(“Deed of Trust”) made by Borrower in favor of Lender on the Project and (ii)
the other Loan Documents.

C.     Guarantor will derive material financial benefit from the Loan evidenced
and secured by the Note, the Deed of Trust and the other Loan Documents.

D.     Lender has relied on the statements and agreements contained herein in
agreeing to make the Loan. The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by Lender.


AGREEMENTS

        NOW, THEREFORE, intending to be legally bound, Guarantor, in
consideration of the matters described in the foregoing Recitals, which Recitals
are incorporated herein and made a part hereof, and for other good and valuable
consideration the receipt and sufficiency of which are acknowledged, hereby
covenants and agrees for the benefit of Lender and its respective successors,
indorsees, transferees, participants and assigns as follows:

  1. Guarantor absolutely, unconditionally and irrevocably guarantees:


1

--------------------------------------------------------------------------------

  (a) the full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which may now be
or may hereafter become due and owing under the Note, the Loan Agreement, the
Deed of Trust and the other Loan Documents; provided, however, that Guarantor’s
maximum liability hereunder shall be limited to an amount equal to Five Million
Dollars ($5,000,000.00) plus an amount equal to twenty-five percent (25%) of all
accrued and unpaid interest due under the Note as of the date Guarantor makes
the payment on principal due pursuant to this Guaranty;


  (b) the prompt, full and complete performance of all of Borrower’s obligations
under each and every covenant contained in the Loan Documents;


  (c) the full and prompt payment of any Enforcement Costs (as hereinafter
defined in Section 7 hereof); and


  (d) the full and prompt payment and performance of all of Borrower’s
obligations under each and every interest Rate Agreement.


All amounts due, debts, liabilities and payment obligations described in
subsection (a) of this Section 1 shall be hereinafter collectively referred to
as the “Indebtedness.”

2.     In the event of any default by Borrower in the payment of the
Indebtedness, after the expiration of any applicable cure or grace period set
forth in the Loan Agreement, Guarantor agrees, on demand by Lender or the holder
of the Note, to pay the Indebtedness regardless of any defense (other than
payment in full), right of set-off or claims which Borrower or Guarantor may
have against Lender or the holder of the Note.

        All of the remedies set forth herein and/or provided for in any of the
Loan Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy. The parties have agreed to
the alternative remedies provided herein in part because they recognize that the
choice of remedies in the event of a default hereunder will necessarily be and
should properly be a matter of good faith business judgment, which the passage
of time and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such good faith choice by Lender be given
conclusive effect regardless of such subsequent developments.

3.     Guarantor does hereby (a) waive notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (b) agree to refrain from asserting,
until after repayment in full of the Loan, any defense (other than payment in
full), right of set-off or other claim which Guarantor may have against Borrower
(c) waive any defense, right of set-off or other claim which Guarantor or

2

--------------------------------------------------------------------------------

Borrower may have against Lender, or the holder of the Note, (d) waive any and
all rights Guarantor may have under any anti-deficiency statute or other similar
protections, (e) waive any and all rights and benefits Guarantor may have under
C.R.S. 13-50-103, (f) waive presentment for payment, demand for payment, notice
of nonpayment or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Guarantor with liability, and (g) waive any failure by Lender to
inform Guarantor of any facts Lender may now or hereafter know about Borrower,
the Project, the Loan, or the transactions contemplated by the Loan Agreement,
it being understood and agreed that Lender has no duty so to inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the risk of nonperformance of Borrower’s
obligations. Credit may be granted or continued from time to time by Lender to
Borrower without notice to or authorization from Guarantor, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation. Lender shall have no obligation to disclose or discuss with
Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender. No modification or waiver of any of the provisions of this Guaranty
shall be binding upon Lender except as expressly set forth in a writing duly
signed and delivered by Lender.

4.     Guarantor further agrees that Guarantor’s liability as guarantor shall
not be impaired or affected by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor of the time
for payment of interest or principal under the Note or by any forbearance or
delay in collecting interest or principal under the Note, or by any waiver by
Lender under the Loan Agreement, Deed of Trust or any other Loan Documents, or
by Lender’s failure or election not to pursue any other remedies it may have
against Borrower or Guarantor, or by any change or modification in the Note,
Loan Agreement, Deed of Trust or any other Loan Document, or by the acceptance
by Lender of any additional security or any increase, substitution or change
therein, or by the release by Lender of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Indebtedness even though Lender
might lawfully have elected to apply such payments to any part or all of the
Indebtedness, it being the intent hereof that, subject to Lender’s compliance
with the terms of this Guaranty, Guarantor shall remain liable for the payment
of the Indebtedness (subject to the limitations on liability set forth in
Section 15 below), until the Indebtedness has been paid in full, notwithstanding
any act or thing which might otherwise operate as a legal or equitable discharge
of a surety. Guarantor further understands and agrees that Lender may at any
time enter into agreements with Borrower to amend and modify the Note, Loan
Agreement, Deed of Trust or other Loan Documents, and may waive or release any
provision or provisions of the Note, Loan Agreement, Deed of Trust and other
Loan Documents or any thereof, and, with reference to such instruments, may make
and enter into any such agreement or agreements as Lender and Borrower may deem
proper and desirable, without in any manner impairing or affecting this Guaranty
or any of Lender’s rights hereunder or Guarantor’s obligations hereunder.

5.     This is an absolute, present and continuing guaranty of payment and not
of collection. Guarantor agrees that this Guaranty may be enforced by Lender
without the necessity at any time of resorting to or exhausting any other
security or collateral given in connection herewith or with the Note, Loan
Agreement, Deed of Trust or any of the other Loan Documents through foreclosure
or sale proceedings, as the case may be, under the Deed of Trust or

3

--------------------------------------------------------------------------------

otherwise, or resorting to any other guaranties, and Guarantor hereby waives any
right to require Lender to join Borrower in any action brought hereunder or to
commence any action against or obtain any judgment against Borrower or to pursue
any other remedy or enforce any other right. Guarantor further agrees that
nothing contained herein or otherwise shall prevent Lender from pursuing
concurrently or successively all rights and remedies available to it at law
and/or in equity or under the Note, Loan Agreement, Deed of Trust or any other
Loan Documents, and the exercise of any of its rights or the completion of any
of its remedies shall not constitute a discharge of Guarantor’s obligations
hereunder, it being the purpose and intent of Guarantor that the obligations of
Guarantor hereunder shall be absolute, independent and unconditional under any
and all circumstances whatsoever. None of Guarantor’s obligations under this
Guaranty or any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by any impairment, modification,
change, release or limitation of the liability of Borrower under the Note, Loan
Agreement, Deed of Trust or other Loan Documents or by reason of the bankruptcy
of Borrower or by reason of any creditor or bankruptcy proceeding instituted by
or against Borrower. This Guaranty shall continue to be effective or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to the Note, Loan Agreement, Deed of Trust or any other
Loan Document is rescinded or otherwise required to be returned by Lender upon
the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
Borrower, or upon or as a result of the appointment of a receiver, intervenor,
custodian or conservator of or trustee or similar officer for, Borrower or any
substantial part of its property, or otherwise, all as though such payment to
Lender had not been made, regardless of whether Lender contested the order
requiring the return of such payment. In the event of the foreclosure of the
Deed of Trust and of a deficiency, Guarantor hereby promises and agrees
forthwith to pay the amount of such deficiency notwithstanding the fact that
recovery of said deficiency against Borrower would not be allowed by applicable
law; however, the foregoing shall not be deemed to require that Lender institute
foreclosure proceedings or otherwise resort to or exhaust any other collateral
or security prior to or concurrently with enforcing this Guaranty.

6.     In the event Lender or any holder of the Note shall assign the Note to
any lender or other entity to secure a loan from such lender or other entity to
Lender or such holder for an amount not in excess of the amount which will be
due, from time to time, from Borrower to Lender under the Note with interest not
in excess of the rate of interest which is payable by Borrower to Lender under
the Note, Guarantor will accord full recognition thereto and agree that all
rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantor by such lender or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment; provided, however, that unless Lender shall otherwise
consent in writing, Lender shall have an unimpaired right, prior and superior to
that of its assignee or transferee, to enforce this Guaranty for Lender’s
benefit to the extent any portion of the Indebtedness or any interest therein is
not assigned or transferred.

7.     If: (a) this Guaranty is placed in the hands of an attorney for
collection or is collected through any legal proceeding; (b) an attorney is
retained to represent Lender in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors’ rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty; or (d) an attorney is retained to represent
Lender in any proceedings whatsoever in connection with the enforcement of this
Guaranty and Lender

4

--------------------------------------------------------------------------------

prevails in any such proceedings, then Guarantor shall pay to Lender upon demand
all reasonable attorney’s fees, costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder, regardless of whether all or a
portion of such Enforcement Costs are incurred in a single proceeding brought to
enforce this Guaranty as well as the other Loan Documents.

8.     If any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Lender or
the holder of the Note under the remainder of this Guaranty shall continue in
full force and effect.

9.     TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND
ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), LENDER
AND GUARANTOR EACH IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY AND COUNTY OF
DENVER AND DOUGLAS COUNTY, IN EACH CASE IN THE STATE OF COLORADO, AND (B) WAIVES
ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER
SUCH PARTY. NOTHING IN THIS GUARANTY SHALL PRECLUDE LENDER FROM BRINGING A
PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN
ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER
JURISDICTION. LENDER AND GUARANTOR FURTHER AGREE AND CONSENT THAT, IN ADDITION
TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL
SERVICE OF PROCESS IN ANY PROCEEDING IN ANY COLORADO STATE OR UNITED STATES
COURT SITTING IN THE CITY AND COUNTY OF DENVER OR DOUGLAS COUNTY AND MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE
APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL REFUSE TO ACCEPT
DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
HAVE BEEN SO MAILED.

10.     Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the payment of the Indebtedness. Guarantor agrees that,
until the entire

5

--------------------------------------------------------------------------------

Indebtedness has been paid in full, Guarantor will not seek, accept, or retain
for its own account, any payment from Borrower on account of such subordinated
debt. Any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Indebtedness without impairing or releasing the
obligations of Guarantor hereunder.

11.     Any amounts received by Lender from any source on account of the Loan
may be utilized by Lender for the payment of the Indebtedness and any other
obligations of Borrower to Lender in such order as Lender may from time to time
elect; provided, however, that in the absence of an Event of Default, such
amounts shall be applied in accordance with the Loan Documents. Additionally, if
the indebtedness guaranteed hereby is less than the full indebtedness evidenced
by the Note, all rents, proceeds and avails of the Project, including proceeds
of realization of Lender’s collateral, shall be deemed applied on the
indebtedness of Borrower to Lender that is not guaranteed by Guarantor until
such unguaranteed indebtedness of Borrower to Lender has been fully repaid
before being applied upon the indebtedness guaranteed by Guarantor.

12.     GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

13.     Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

Guarantor: Wellsford Real Properties, Inc.
6700 Palomino Parkway
Highlands Ranch, Colorado 80130
Attention: David M. Strong
Telephone: (303) 534-4396
Facsimile: (303) 534-4398

With a copy to: Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, Twenty-Second Floor
Denver, Colorado 80202
Attention: Howard Pollack, Esq.
Telephone: (303) 223-1100
Facsimile: (303) 223-1111


6

--------------------------------------------------------------------------------


With a copy to: Wellsford Real Properties, Inc.
535 Madison Avenue, 26th Floor
New York, New York 10020
Attention: Jeffrey Lynford

Lender: KeyBank National Association
Mailstop: CO-02-WT-0401
1675 Broadway, Suite 400
Denver, Colorado 80202
Attention: Senior Vice President - Sales
        Real Estate Capital Group
Telephone: (720) 904-4000
Facsimile: (720) 904-4420

With a copy to: KeyBank National Association
Mailstop: CO-02-WT-0401
1675 Broadway, Suite 400
Denver, Colorado 80202
Attention: Vice President - Servicing
        Real Estate Capital Group
Telephone: (720) 904-4000
Facsimile: (720) 904-4420


or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

14.    In order to induce Lender to make the Loan, Guarantor makes the following
representations and warranties to Lender set forth in this Section. Guarantor
acknowledges that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.

  (a) Guarantor is duly formed, validly existing and in good standing in its
state of organization and has qualified to do business and is in good standing
in any state in which it is necessary in the conduct of its business.


  (b) Guarantor maintains an office at the address set forth for such party in
Section 13.


  (c) Any and all balance sheets tax returns and other financial data with
respect to Guarantor which have heretofore been given to Lender by or on behalf
of Guarantor fairly and accurately present the financial condition of Guarantor
as of the respective dates thereof.


  (d) The execution, delivery, and performance by Guarantor of this Guaranty
does not and will not contravene or conflict with (i) any Laws, order, rule,
regulation, writ, injunction or decree now in effect of any Government
Authority, or court having jurisdiction over Guarantor, (ii) any contractual
restriction binding on or affecting Guarantor or Guarantor's property or assets
which may adversely affect

7

--------------------------------------------------------------------------------


    Guarantor's ability to fulfill its obligations under this Guaranty, (iii)
the instruments creating any trust holding title to any assets included in
Guarantor's financial statements, or (iv) the organization documents or other
documents of Guarantor.


  (e) This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.


  (f) Except as disclosed in writing to Lender, there is no action, proceeding,
or investigation pending or, to the knowledge of Guarantor, threatened or
affecting Guarantor, which may adversely affect Guarantor's ability to fulfill
its obligations under this Guaranty. There are no judgments or orders for the
payment of money rendered against Guarantor for an amount in excess of
$50,000.00 which have been undischarged for a period of ten (10) or more
consecutive days and the enforcement of which is not stayed by reason of a
pending appeal or otherwise. Guarantor is not in default under any agreements
which may adversely affect Guarantor's ability to fulfill its obligations under
this Guaranty.


  (g) Guarantor hereby covenants that at all times while this Guaranty is in
force and effect, as of the end of each calendar quarter, Guarantor's
"unencumbered liquid assets" shall not be less than Seven Million Dollars
($7,000,000.00). The term "unencumbered liquid assets" means the sum of
Guarantor's unencumbered and unpledged cash on hand and readily marketable
securities.


  (h) Guarantor hereby covenants that at all times while this Guaranty is in
force and effect, as of the end of each calendar quarter, Guarantor's net worth
computed in accordance with generally accepted accounting principles
consistently applied shall equal or exceed Sixty-Six Million Dollars
($66,00,000.00); provided, however, if Guarantor repurchases its outstanding
common stock and thereafter holds the same as treasury stock, Guarantor's net
worth may be reduced on a dollar for dollar basis, but shall in no event be less
than Fifty Million Dollars ($50,000,000.00) notwithstanding such stock
purchases. In the event that Guarantor's net worth is less than $50,000,000.00
as of the end of any calendar quarter, Guarantor hereby agrees to pay or cause
Borrower to pay to Lender the sum of $2,000,000.00 within thirty (30) days after
the first calendar quarter after Guarantor's net worth falls below
$50,000,000.00, which shall be applied by Lender pursuant to the terms of the
Loan Agreement.


  (i) All statements set forth in the Recitals are true and correct.


        All of the foregoing representations and warranties shall be deemed
remade on the date of the first disbursement of Loan proceeds, on the date of
each advance of Loan proceeds, and upon any extension of the Loan pursuant to
the Loan Agreement. Guarantor hereby agrees to indemnify and hold Lender free
and harmless from and against all loss, cost, liability, damage, and expense,
including attorney's fees and costs, which Lender may sustain by reason of the
inaccuracy or breach of any of the foregoing representations and warranties as
of the date the foregoing representations and warranties are made and are
remade.

8

--------------------------------------------------------------------------------

15.    Guarantor shall deliver or cause to be delivered to Lender all of the
Guarantor financial statements and tax returns to be delivered in accordance
with the terms of the Loan Agreement.

16.     This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall not be
discharged in whole or in part by the death of Guarantor. If more than one party
executes this Guaranty, the liability of all such parties shall be joint and
several.

17.    THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND
SECURING THE LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF COLORADO, AND
DELIVERED BY GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY LENDER IN THE
STATE OF COLORADO, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION OF THE IMPROVEMENTS AND
PERFORMANCE OF THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER, THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF COLORADO APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

18.    Lender shall be entitled to honor any request for Loan proceeds made by
Borrower and shall have no obligation to see to the proper disposition of such
advances. Guarantor agrees that its obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrower of such Loan
proceeds.

[SIGNATURE PAGE TO FOLLOW]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State
of Colorado as of the date first written above.

  "GUARANTOR":

  WELLSFORD REAL PROPERTIES, INC., a Maryland corporation

  By: /s/ David M. Strong

--------------------------------------------------------------------------------

Name:    David M. Strong
Title:    Senior Vice President for Development



STATE OF COLORADO )     ) ss.   CITY AND COUNTY OF DENVER )  

        The foregoing instrument was acknowledged before me this 6th day of
April, 2005, by David M. Strong as Senior Vice President for Development of
WELLSFORD REAL PROPERTIES, INC., a Maryland corporation.

          Witness my hand and official seal.

          My commission expires November 28, 2008.

  /s/ Diane Enebol

--------------------------------------------------------------------------------

Notary Public

10